Case 6:19-mc-00021-PGB-EJK Document 14 Filed 08/13/19 Page 1 of 3 PageID 47



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA

CLIENT NETWORK SERVICES, INC.,            )
                                          )
            Petitioner/Judgment Creditor, )
                                          )
      v.                                  )                 Case No.: 6:19-mc-21-PGB-TBS
                                          )
STEPHEN A. SMITH,                         )
                                          )
            Respondent/Judgment Debtor.   )
_________________________________________ )
                                          )
TENABLE, INC.                             )
                                          )
            Garnishee.                    )
_________________________________________ )

                PETITIONER’S RESPONSE TO MOTION TO DISSOLVE
                      CONTINUING WRIT OF GARNISHMENT

       Petitioner/Judgment Creditor Client Network Services, Inc. (“CNSI”), initiated this action

to enforce a judgment entered in its favor against Respondent/Judgment Debtor Stephen A.

Smith (“Smith”) in the $355,735.18, plus post-judgment interest at the statutory rate. The Court

issued a Writ of Garnishment to the clerk of court on or about July 10, 2019.

       While the judgment remains unsatisfied, Smith filed a motion to dissolve the continuing

writ of garnishment in which he entitlement to a “Head of Family” exemption pursuant to §

222.11(2)(b) (ECF No. 12). Since the filing of that motion, counsel for Smith has provided

certain financial documents to counsel for CNSI regarding Smith’s “Head of Family” claim.

CNSI is making this filing to inform the Court that based on counsel’s review of the

documentation Smith has provided, CNSI is not filing an opposition to Smith’s motion to

dissolve continuing writ of garnishment.
Case 6:19-mc-00021-PGB-EJK Document 14 Filed 08/13/19 Page 2 of 3 PageID 48




     Dated: August 13, 2019

                                  Respectfully submitted,

                                  /s/ Hilda Piloto
                                  Hilda Piloto
                                  Florida Bar No. 0154120
                                  SAUL EWING ARNSTEIN & LEHR LLP
                                  Southeast Financial Center
                                  200 S. Biscayne Blvd., Suite 3600
                                  Miami, FL 33131
                                  (305) 428-4504 Telephone
                                  (305) 374-4744 Facsimile
                                  hiIda.piloto@saul.com

                                  Counsel for Plaintiff/Judgment Creditor
                                  Client Network Services, LLC




                                    -2-
Case 6:19-mc-00021-PGB-EJK Document 14 Filed 08/13/19 Page 3 of 3 PageID 49



                               CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that the foregoing PETITIONER’S RESPONSE TO MOTION
TO DISSOLVE CONTINUING WRIT OF GARNISHMENT was filed using the Court’s
CM/ECF system on August 13, 2019, which will send a notice of electronic filing to all counsel
of record.


                                                    /s/ Hilda Piloto
                                                    Hilda Piloto




                                              -3-
